UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):11 January 2012 ALL GRADE MINING, INC (Exact of registrant as specified in its charter) COLORADO * State or other jurisdiction of incorporation Commission File Number IRS Employer Identification №. 370 West Pleasantview Avenue Hackensack , New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (201) 788-3785 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD All Grade Mining, Inc., pursuant to Chilean laws, rules and regulations, has filed the attached feasibility studyas part of the permitting process for the Salitrosa mine. Pursuant to Regulation FD, All Grade Mining,. Inc. is making the same feasibility study available to American investors who may not have access to the feasibility study. Exhibit Index Feasibility Study SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: 22 May 2012 Hackensack, New Jersey All Grade Mining, Inc. /s/ Gary Kouletas By: Gary Kouletas, CEO
